UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJanuary 2016 Commission File Number:001-10691 DIAGEO plc (Translation of registrant’s name into English) Lakeside Drive, Park Royal, London NW10 7HQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): List identifying information required to be furnished by Diageo plc pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act 1934 1 –31January 2016 Information Public Announcements/Press Required by/when The Stock Exchange, London Announcement Director Declaration (04January 2016) Announcement Director/PDMR Shareholding (11 January 2016) Announcement Total Voting Rights (04January 2016) Announcement Director/PDMR Shareholding (13 January2016) Announcement Blocklisting Interim Review (11 January2016) Diageo PLC - Director Declaration Dated04January 2016 TO: Regulatory Information Service RE: PARAGRAPH 9.6.13 OF THE LISTING RULES Diageo plc (the "Company") announces the following in respect of Ms Emma Walmsley, who was appointed a director of the Company with effect from 1 January 2016 (as previously announced). a: in respect of Listing Rules paragraph 9.6.13 (1), Ms Walmsley has no other directorships of publicly quoted companies. b: in respect of Listing Rules paragraphs 9.6.13 (2), (3),(4),(5) and (6), there are no such details to disclose. V Cooper Assistant Company Secretary 4 January 2016 Diageo PLC - Total Voting Rights Dated04January 2016 TO: Regulatory Information Service RE: Paragraph 5.6.1 of the Disclosure and Transparency Rules Diageo plc - Voting Rights and Capital In conformity with Paragraph 5.6.1 of the Disclosure and Transparency Rules, Diageo plc (the "Company") would like to notify the market of the following: The Company's issued capital as at 31 December 2015 consisted of 2,754,345,238 ordinary shares of 28 101/108 pence each ("Ordinary Shares"), with voting rights. 238,271,610 Ordinary Shares were held in Treasury, in respect of which, voting rights were not exercised. Therefore, the total number of voting rights in the Company was 2,516,073,628 and this figure may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, the Company under the FCA's Disclosure and Transparency Rules. A Syed Company Secretarial Assistant 4 January 2016 Diageo PLC - Blocklisting Interim Interview Dated11January 2016 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. (Note: Italicised terms have the same meaning as given in the Listing Rules.) Date: 11 January 2016 Name of applicant: Diageo plc Name of scheme: Diageo Associated Companies Share Option Plan (otherwise known as the Diageo Associated Companies Share Plan) Period of return: From: 1 July 2015 To: 31 December 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: John Nicholls Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. (Note: Italicised terms have the same meaning as given in the Listing Rules.) Date: 11 January 2016 Name of applicant: Diageo plc Name of scheme: Diageo plc Associated Companies Share Incentive Plan Period of return: From: 1 July 2015 To: 30 December 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: John Nicholls Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. (Note: Italicised terms have the same meaning as given in the Listing Rules.) Date: 11 January 2016 Name of applicant: Diageo plc Name of scheme: Diageo 2014 Long Term Incentive Plan Period of return: From: 1 July 2015 To: 31 December 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: John Nicholls Telephone number of contact: Diageo PLC - Director/PDMR Shareholding Dated11January 2016 TO: Regulatory Information Service RE: PARAGRAPH 3.1.4 OF THE DISCLOSURE AND TRANSPARENCY RULES The notifications listed below were all received under Paragraph 3.1.2 of the Disclosure and Transparency Rules. Diageo plc (the "Company") announces that: 1. It received notification on 11 January 2016 that the following allocations of ordinary shares of 28 101/108pence each in the Company ("Ordinary Shares") under the Diageo Share Incentive Plan (the "Plan"), namely: (i) the following director of the Company was allocated Ordinary Shares on 11 January 2016 under the Plan, by Diageo Share Ownership Trustees Limited (the "Trustee"): Name of Director Number of Ordinary Shares K Mikells 9 (ii) the following Persons Discharging Managerial Responsibilities ("PDMR") were allocated Ordinary Shares on 11 January 2016 under the Plan, by the Trustee: Name of PDMR Number of Ordinary Shares N Blazquez 11 D Cutter 10 S Moriarty 9 The number of Ordinary Shares allocated comprises those purchased on behalf of the employee using an amount which the employee has chosen to have deducted from salary ("Sharepurchase") and those awarded to the employee by the Company ("Sharematch") on the basis of one Sharematch Ordinary Share for every two Sharepurchase Ordinary Shares. The Sharepurchase Ordinary Shares were purchased and the Sharematch Ordinary Shares were awarded at a price per share of £18.12. The Ordinary Shares are held by the Trustee and in the name of the Trustee. Sharepurchase Ordinary Shares can normally be sold at any time. Sharematch Ordinary Shares cannot normally be disposed of for a period of three years after the award date. 2. It received notification on 11 January 2016 that Dr FB Humer, a director of the Company, had purchased 457 Ordinary Shares on 11 January 2016 under an arrangement with the Company, whereby he has agreed to use an amount of £8,000 each month, net of tax, from his director's fees to purchase Ordinary Shares. Dr Humer has agreed to retain the Ordinary Shares while he remains a director of the Company. The Ordinary Shares were purchased at a price per share of £18.12. The Ordinary Shares referred to in items 1 and 2 above were purchased on the London Stock Exchange. As a result of the above transactions, interests of the directors and PDMRs in the Company's Ordinary Shares and American Depository Shares ("ADS")* (excluding options, awards under the Company's LTIPs and interests as potential beneficiaries of the Company's Employee Benefit Trusts) are as follows: Name of Director Number of Ordinary Shares Dr FB Humer K Mikells 13,529 (of which 13,520 are held as ADS)* Name of PDMR Number of Ordinary Shares N Blazquez D Cutter S Moriarty V Cooper Assistant Company Secretary 11 January 2016 Diageo PLC - Director/PDMR Shareholding Dated13January 2016 TO: Regulatory Information Service RE: Paragraph 3.1.4 of the Disclosure and Transparency Rules The notification listed below was received under Paragraph 3.1.2 of the Disclosure and Transparency Rules. Diageo plc (the "Company") announces that it received notification on 12 January 2016 that, in connection with the Company's US Employee Stock Purchase Plan (also known as the US Sharevalue Plan) (the "USESPP"), the following Persons Discharging Managerial Responsibilities ("PDMRs") received, on 8 January 2016, American Depositary Shares ("ADS"),* following the exercise of share options, as participants in the USESPP at a price of $102.09 per ADS as follows: Name of PDMR Number of ADSs B Franz S Saller As a result of these transactions, the interests of the Director and PDMRs in the Company's ordinary shares of 28 101/108 pence each ("Ordinary Shares") and ADS (excluding options, awards under the Company's LTIPs and interests as potential beneficiaries of the Company's Employee Benefit Trusts) are as follows: Name of PDMR No. of ADS B Franz S Saller V Cooper Assistant Company Secretary 13 January 2016 *1 ADS is the equivalent of 4 Ordinary Shares SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Diageo plc (Registrant) Date:01February2016 By: /s/A Syed Name: A Syed Title: Company Secretarial Assistant
